Case: 21-50844      Document: 00516237374          Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 14, 2022
                                    No. 21-50844
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Angelic Ermalinda Oyervides,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:17-CR-1302-1


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Angelic Ermalinda Oyervides pleaded guilty to conspiracy to
   transport illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I) & (B)(i).
   The district court sentenced her to 12 months of incarceration followed by
   three years of supervised release. Six months after Oyervides’s release, she
   was cited for a misdemeanor assault against her domestic partner. Although


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50844      Document: 00516237374           Page: 2    Date Filed: 03/14/2022




                                     No. 21-50844


   Oyervides admitted she and her partner had “shoved each other,” the case
   was dismissed after Oyervides was found not guilty. After the dismissal, her
   probation officer filed a report with the district court detailing the incident,
   but recommending that the court take no further action at that time.
   Subsequently, in March 2020, Oyervides was arrested and charged with
   aggravated assault with a deadly weapon and assault causing bodily injury.
   This time, the probation officer filed a petition to revoke Oyervides’s
   supervised release. In addition to renewing the earlier assault allegation, the
   petition detailed the new allegation that Oyervides had assaulted an ex-
   girlfriend and another woman with a knife. While the revocation petition was
   pending, the charges were dismissed on the day of trial due to a missing
   witness. At the revocation hearing, the Government offered the revocation
   petition as evidence that Oyervides had violated the conditions of her release.
   Although Oyervides objected that “the report [wa]s wrong[,]” the district
   court found by a preponderance of the evidence that Oyervides had violated
   the conditions of her supervised release by committing a new crime. It
   sentenced her to 15 months in prison, followed by a new 21-month term of
   supervised release. She now appeals to this court, arguing that the district
   court erred by relying solely on the bare allegations in the revocation petition,
   without any other evidence.
                                          I.
          As an initial matter, the parties contest the applicable standard of
   review in this case. This court generally reviews a district court’s decision to
   revoke supervised release for abuse of discretion. United States v. Spraglin,
   418 F.3d 479, 480 (5th Cir. 2005). But when a defendant fails to challenge a
   district court’s finding that she violated a condition of her release, we review
   for plain error only. United States v. Jang, 574 F.3d 263, 266 (5th Cir. 2009).
   The Government asserts that Oyervides’s statement during the revocation
   hearing that she did not have a knife during the alleged incident and that “the



                                          2
Case: 21-50844      Document: 00516237374           Page: 3    Date Filed: 03/14/2022




                                     No. 21-50844


   report is wrong” was insufficient to preserve her challenge to the sufficiency
   of the evidence in the revocation petition. We disagree. A party need not
   use the magic words “I object” to preserve an issue. United States v. Flores-
   Martinez, 677 F.3d 699, 710, n.6 (5th Cir. 2012). No bright line rule exists to
   determine issue preservation. United States v. Soza, 874 F.3d 884, 889 (5th
   Cir. 2017). The objection need only “be sufficiently specific to alert the
   district court to the nature of the alleged error and to provide an opportunity
   for correction.” United States v. Rodriguez-Leos, 953 F.3d 320, 324 (5th Cir.
   2020) (citing United States v. Neal, 578 F.3d 270, 272 (5th Cir 2009)).
   Additionally, “the objection and argument on appeal need not be identical;
   the objection need only give the district court the opportunity to address the
   gravamen of the argument presented on appeal.” United States v. Nesmith,
   866 F.3d 677, 679 (5th Cir. 2017) (cleaned up) (citations omitted). Here,
   Oyervides stated that the report of the alleged assault in the revocation
   petition was incorrect, and her counsel repeatedly stressed that the
   allegations in the petition did not establish that Oyervides had committed the
   assault, but at most that she had been arrested, and that the state had
   dismissed the resulting charges. These statements were sufficiently specific
   to alert the court to the fact that Oyervides disputed the factual allegations in
   the revocation petition and to provide an opportunity for correction. See
   Rodriguez-Leos, 953 F.3d at 324–26; see also United States v. Hernandez-
   Montes, 831 F.3d 284, 290 (5th Cir. 2016) (The “[k]ey is whether the
   objection is specific enough to allow the court to take evidence and receive
   argument on the issue.”).
          This court’s recent opinion in United States v. Zarco-Beiza does not
   change this result. 24 F.4th 477, 481–82 (5th Cir. 2022). There, we found
   that a defendant’s assertion at sentencing that “he is presumed innocent of
   any arrests or apprehension not resulting in a conviction” was insufficient to
   preserve an objection to the district court’s consideration of a bare arrest




                                          3
Case: 21-50844      Document: 00516237374            Page: 4    Date Filed: 03/14/2022




                                      No. 21-50844


   record.   Id. at 480–81.      We reasoned that because the problem with
   considering a bare arrest record “is the lack of indicia of reliability, not merely
   the presumption of innocence” this objection was insufficient to bring the
   specific bare arrest record claim to the district court’s attention. Id. at 482,
   n.4. Here, in contrast, Oyervides clearly disputed the reliability of the factual
   allegations in the revocation petition. Thus, Oyervides brought to the court’s
   attention her argument that the alleged facts were unreliable and lacked an
   evidentiary basis, sufficiently preserving this argument for appeal. We
   review for abuse of discretion.
                                           II.
          “A district court may revoke a defendant’s supervised release if it
   finds by a preponderance of the evidence that a condition of release has been
   violated.” United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010). In
   meeting this standard, a district court may generally consider any evidence
   in support of a petition to revoke supervised release. See 18 U.S.C. § 3661.
   But there are limits. The court abuses its discretion when it relies on a bare
   arrest record to find that a defendant committed a new offense in violation of
   the conditions of her release. United States v. Foley, 946 F.3d 681, 686 (5th
   Cir. 2020). “An arrest record is ‘bare’ when it refers ‘to the mere fact of an
   arrest’”—like the date or charge—without “information about the
   underlying facts.” Id. (citation omitted). By contrast, “an arrest record is
   not bare . . . when it is accompanied by a factual recitation of the defendant’s
   conduct that gave rise to a prior unadjudicated arrest and that factual
   recitation has an adequate evidentiary basis with sufficient indicia of
   reliability.” Id. (cleaned up). “If the factual recitation lacks sufficient indicia
   of reliability, then it is error for the district court to consider it[.]” United
   States v. Windless, 719 F.3d 415, 420 (5th Cir. 2013) (citing United States v.
   Harris, 702 F.3d 226, 231 (5th Cir. 2012)); see also Foley, 946 F.3d at 686
   (relying on Windless in the context of a revocation proceeding).



                                           4
Case: 21-50844      Document: 00516237374           Page: 5     Date Filed: 03/14/2022




                                     No. 21-50844


          Oyervides argues that the arrest record at issue here lacked sufficient
   indicia of reliability because the revocation petition did not identify the
   source of the allegations, and no complaining witness was available for trial,
   leading the state to drop the charges. She relies heavily on Foley, 946 F.3d at
   686–87, to support this argument. In Foley, we held that the court erred in
   relying on an arrest record in a revocation petition where the revocation
   petition stated the date, charge, jurisdiction, and disposition of pending
   charges, but did not “provide any context regarding the underlying facts and
   circumstances surrounding [the defendant]’s arrest or his conduct leading to
   the arrest.” Id. at 687. But in holding so we stated that “a district court errs
   when it relies on a bare allegation of a new law violation contained in a
   revocation petition unless the allegation is supported by evidence adduced at
   the revocation hearing or contains other indicia of reliability, such as the
   factual underpinnings of the conduct giving rise to the arrest.” Id. (emphasis
   added).
          Here the allegation in the petition contained a detailed description of
   the facts underlying Oyervides’s arrest. In addition to information about the
   date, charge, jurisdiction, and pending disposition, it also included
   underlying information about the factual circumstances that led to
   Oyervides’s arrest, such as the victims’ detailed recounting of events and the
   arresting officers’ observations of the victims’ injuries.        These factual
   underpinnings are sufficient indicia of reliability for the district court to have
   relied on the arrest report in sentencing Oyervides. See Harris, 702 F.3d at
   229; cf. United States v. Whitehead, 986 F.3d 547, 550 n.3 (5th Cir. 2021)
   (distinguishing Foley where the presentence investigation report included
   details about facts underlying arrests based on police reports); see also United
   States v. Parkerson, 984 F.3d 1124, 1129–30 (5th Cir 2021) (finding sufficient
   indicia of reliability in an uncorroborated police report because it was “quite




                                           5
Case: 21-50844      Document: 00516237374          Page: 6    Date Filed: 03/14/2022




                                    No. 21-50844


   detailed and specific, including the location of the alleged assault . . . [and]
   the nature of the weapon that was allegedly used”).
                                         III.
          For the foregoing reasons, we AFFIRM.




                                          6